[WEST MARINE LOGO] November 21, 2013 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Attention:Jennifer Thompson Accounting Branch Chief Re:West Marine, Inc. Form 10-K for the fiscal year ended December 29, 2012 Filed March 7, 201 Form 10-Q for the quarterly period ended September 28, 2013 Filed October 28, 2013 File No. 000-22512 Dear Ms. Thompson As you know, we have received your comment with respect to the above-referenced filing that were set forth in a letter dated November 18, 2013, and addressed to Matthew L. Hyde, our Chief Executive Officer.Your comment letter requested that we respond within 10 business days of the date of your letter, and after a brief discussion between Ms. Sellars and our counsel, Thomas D. Twedt, wehereby formally request an extension of time to respond to your comment. With certain executive officers traveling for business and with the Thanksgiving holiday next week, it would be very difficult, if not impossible, to fully and appropriately respond to your multi-part comment.Accordingly, we would appreciate if you would not object to our submitting our responses to your comment no later than Friday, December 13, 2013. If you have questions regarding our responses, please contact me at (831) 761-4489 or our counsel, Thomas D. Twedt, at 202-776-2941. Sincerely, /s/ Thomas R. Moran Thomas R. Moran Chief Financial Officer cc:Matthew L. Hyde Pamela J. Fields Rimma Tabakh, Grant Thornton LLP Steven J. Barr, Pricewaterhouse Coopers LLP Thomas D. Twedt, Dow Lohnes PLLC Jason Niethamer, Assistant Chief Accountant, Division of Corporation Finance Lisa Sellars, Staff Accountant Division of Corporation Finance
